Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In base claim 31, the new claim limitation of surface relief feature being arranged in “a non-concentric array” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-37 and 39-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarver et al (US 2009/0112314; hereafter SR) in view of De Carle (US 6,685,315; hereafter referred to as DC) further in view of Grendahl (US 4,778,462; hereafter referred to as GL).  SR meets the claim language where:
The imaging lens structure as claimed is the IOL of SR (see Figures 1-2 and paragraphs 22-26, 30, and 39);
The multifocal lens region is the whole IOL of SR;
The plurality of first lens zones are the white zones that can be distant vision zones (see Figure 1A);
The second lens zone can be a grey zones that can be the near vision zones that provide different focal lengths where any number of focal distances can be added (see paragraph 24);
The first lens zones are shown spaced from each other by second zones in Figure 1A; 
The first zones are described as being on the anterior surface but can be on the posterior surface as well (see paragraphs 24 and 30);
The surface structures of SR are described as being aspheric (see paragraph 30) or diffractive (see paragraph 39) but it is not clear whether these constitute relief structures as claimed that are understood to be three dimensional patterns formed on the surface of each region, and
The array arrangement as claimed is met in that array of SR that has a “non-concentric” pattern that can be regular or random (see paragraph 24).
	DC teaches that it was known to the art to utilize surface relief structures (see Figures 1 and 2) as a way to form zones of different focal lengths within lenses of the art (see column 1, lines 3-4, column 1, line 36 to column 2, line 7, column 3, lines 24-60, claim 14 and column 4, lines 29-67).  Therefore, it is the Examiner’s position that it would have been considered prima facie obvious to an ordinary artisan to make the zones of SR with relief patterns in a non-concentric array where relief patterns are utilized as taught by DC as a way to provide multiple focal lengths within close lens 
       
    PNG
    media_image1.png
    441
    598
    media_image1.png
    Greyscale

     
    PNG
    media_image2.png
    330
    835
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    504
    808
    media_image3.png
    Greyscale

Regarding claim 32, the maximum wavelength of visible or white light is that of red light which has a length of 700 nm or 0.0007 mm.  DC discloses the gap between the cornea (i.e., most distal surface of the lens) and the peak (6) should be 0.003 to 0.006 mm; see column 4, lines 1-11 of DC.  For this reason, the claim language is met because the dimension is about 4 to 8 times the maximum wavelength of visible light.
 	Regarding claim 33, the distance that the lens zones are spaced as claimed is met by the greatest distance gap between junction (6) and the cornea that can be less than 0.007 mm (i.e., 7 microns) or preferably between 0.003 mm (i.e., 3 microns) and 0.006 mm (i.e., 6 microns) or less; see Figure 2 and column 4, lines 1-11. This distance gap would also be applicable to the distance gap of Figure 1 that shows a separation between, for example, the reading zone (4) and the distance zone (5). Since the coherence length of white light or visible light is “less than 1 micron” (see the present 
	Regarding claims 34-35 and 37, the configuration as an ophthalmic lens as claimed is met by DC in the forms of a contact lens or intraocular lens; see column 1, lines 3-4 of DC.
	Regarding claim 36, claiming the lens configured as an intracorneal lens does not structurally distinguish the lens from a contact lens because a contact lens could be utilized in this manner.  Human corneas are known to be about 12 mm in diameter and the contact of DC is stated as being 6 to 8 mm (see column 1, lines 49-67) such that it could fit within such a cornea.  The thickness of human corneas are known to be about 0.6 mm and the lens of DC has relief features of 0.003 mm or up to 10% of the total thickness.  This makes the thickness 0.03 mm or about 1/20th the thickness of a human cornea.  For this reason, it could fit within such a cornea as well.
	Regarding claim 39, DC discloses that the light (i.e., transmission energy) is evenly distributed such that the claim language is inherently met; see column 1, lines 49-55 of DC.
	Regarding claims 40-41, based upon the specification explanation on page 10, line 28 to page 11, line 8, if the distance between adjacent zones is higher than the coherence length of visible light (i.e., less than 1 micron), than the light passing through regions of different focal lengths are not phase correlated.  For this reason, DC discloses the same feature because the distance between zones is 0.003 to 0.007 mm (i.e., 3 to 7 microns) of DC are higher than the coherence length of visible light of less than 1 micron.

	Regarding claims 44-45, Figures 1 and 2 of DC show zones (5, 5’ or 12, 12a) as having the same shape such that the claim language is fully met.
	Regarding claims 46-47, zones 3 and 5 of Figure 2 of DC are both distance zones but they also have different shapes such that the claim language is fully met.
	Regarding claims 48-49, zones 3 and 5 of Figure 2 of DC are shown to have different dimensions such that the claim language is fully met.
	Regarding claim 50, the method of passing light through different zones of a multi-focal lens is provided by all three applied references such that the claimed method is considered prima facie obvious over the applied prior art.
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SR, DC, and GL as applied to claims 31-37 and 39-50 above, and further in view of Zalevsky et al (US 2007/0236769).   SR as modified by DC and GL meets the claim language except for configuring the lens for use as spectacles. However, Zalevsky (see paragraph [0175]) teaches that it was known to utilize lens features of contact lenses or lOL's interchangeably with spectacles. Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to configure the lens of SR as a spectacle for a patient that has inflammatory issues that prevent foreign material to tissue contact.
Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive.  Applicant argues that DC does not anticipate the claim language due to the amendments made in that DC utilizes concentric zones.  In response, the Examiner has changed the ground of rejection by relying primarily on SR instead.  For the reasons set forth, the Examiner asserts that the present claims are considered unpatentable over the prior art.
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774